Judgment, Supreme Court, New York County (John Cataldo, J.), rendered January 7, 2003, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 23 years and 15 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification credibility. Defendant was pursued from the scene of the crime by eyewitnesses and apprehended almost immediately, under circumstances that clearly established his guilt.
We perceive no basis to disturb the sentence. Concur— Buckley, P.J., Andrias, Sullivan, Ellerin and Williams, JJ.